 

 [logo.jpg]  


 
Mantra Venture Group Ltd.
 
1205 – 207 West Hastings St.
 
Vancouver, BC  V6B 1H7
 
Tel: 604-609-2898
 
Fax: 604-609-2878

 
 
 
Effective Date: March 1, 2009


Q4 Financial Group Inc.
Attn: Dennis Petke


Dear Mr. Petke:


Re:
Amendment to Management Agreement



Mantra Venture Group Ltd. (the “Company”) wishes to amend the Management
Agreement entered into on January 7, 2009 to decrease the amount paid to your
company to US $5,000 per month.  In consideration for this decrease in
compensation, the Company agrees to decrease the amount of time required to be
spent by you on the Company’s affairs on a monthly basis.


If you wish to accept this offer, please acknowledge your acceptance by signing
in the space provided below.


Yours truly,


MANTRA VENTURE GROUP LTD.


Per:
 
/s/ Larry Kristof

Larry Kristof, President, CEO
and Authorized Signatory




I accept this offer and agree to the terms and conditions set out above.




/s/ Dennis Petke
Dennis Petke, President, Q4 Financial Group Inc.